Citation Nr: 1454707	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  14-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2006 for the grant of service connection of posttraumatic stress disorder (PTSD).

2.  Whether the Veteran's March 2011 notice of disagreement (NOD) was timely to appeal a June 1956 rating decision.

3.  Entitlement to an increased initial evaluation in excess of 30 percent for service-connected PTSD.

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to January 1956. 

This matter, in regards to the Veteran's increased evaluation claims and early effective date claim, comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim of entitlement to service connection for PTSD with an evaluation of 30 percent, effective September 20, 2006. 

The matter of the timeliness of the Veteran's March 2011 NOD comes to the Board on appeal from an October 2012 finding by the RO in which it found that the Veteran's NOD was not timely.

In the above matters, the Veteran filed timely NODs, in December 2011 and March 2013 respectively, was provided statements of the case (SOC) in May 2014, and timely perfected his appeals with the submissions of VA Forms 9 in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial evaluation in excess of 30 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 20, 2006, the RO received the Veteran's claim of entitlement to service connection for PTSD; evidence of record dated prior to September 2006 does not indicate that a formal or informal claim for such benefits was received by the RO or reasonably raised by the record.
 
2.  By a December 2011 rating decision, the RO established service connection for PTSD effective from September 20, 2006.

3.  The Veteran was awarded service-connection for a left shoulder condition and granted a noncompensable evaluation, effective January 6, 1956, in a June 1956 rating decision by the RO.  Notice of this decision was mailed to the Veteran's home of record on July 11, 1956 and such notice was not returned as undeliverable.

4.  The Veteran filed a NOD to the June 1956 rating decision in March 2011, more than one year after notification of such.  No documentation associated with the claims file is construed as any actual or constructive attempt on the part of the Veteran to file a NOD within one year after notification of the June 1956 rating decision, nor has the Veteran alleged that such is the case.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 20, 2006, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).

2.  The Veteran's March 2011 NOD to the June 1956 rating decision is not timely and, therefore, an appeal of that decision has not been properly initiated.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b ), 20.200, 20.201, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Part of the claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, while the other part of the claim deals with the timeliness of a NOD, and not the underlying claim for an increased initial evaluation upon which it would be based if found to be timely.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486 .

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Early Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Timeliness of NOD

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal is initiated by a timely filed NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

38 U.S.C.A. § 7105(d)(3) provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals ."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result constitutes a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When regulations implemented by VA require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305(a).

Analysis

Early Effective Date

The Veteran contends that an effective date earlier than September 20, 2006, for the grant of service connection for PTSD is warranted in this case.  Specifically, he asserts that his December 2004 initial diagnosis of PTSD by the VA Medical Center should have been considered an implied claim for service connection. Thus, the crux of the Veteran's contention appear to be that his claim for service connection for PTSD was expressly communicated, or was reasonably raised by the record evidence, at the time he was first diagnosed with PTSD in December 2004.

On September 20, 2006, the RO received the Veteran's initial claim for entitlement to service connection for PTSD.  In support of this claim, the Veteran submitted private treatment records and VA treatment records, showing a diagnosis of PTSD in December 2004.  The Veteran was examined by VA in November 2010, following which the VA examiner opined that the Veteran's PTSD was less likely than not related to his military stressors.  However, in February 2011, resolving all reasonable doubt in the Veteran's favor, the Board granted the Veteran service-connection for PTSD on the basis that the evidence of record did indicate that his current diagnosis was based upon credible military stressors.

The Board has reviewed all of the communications in the claims file that date prior to the September 2006 claim.  While the Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims, a review of the record does not show that the Veteran expressly raised a claim of compensation for PTSD, and nor does the record indicate a claim that could be reasonably construed as a claim of compensation for PTSD at the time of the December 2004 VA Medical Center diagnosis.  It is of controlling significance that at that time the record contained no statement from the Veteran offering a link between PTSD and service.  Although the record clearly reflects that the Veteran had been assessed with PTSD, the record does not contain medical evidence relating the (then) diagnosis to military stressors.  Rather in a July 2004 note, it was stated that the Veteran had inquired about a PTSD diagnosis for no specific reason.  As such, at the time of the December 2004 diagnosis, the record contained no evidence indicating that the Veteran had a well-supported claim and that he might be eligible for compensation for PTSD.  The Board, therefore, logically concludes that the Veteran's September 2006 claim was the first attempt to notify VA that he was attempting to seek compensation for PTSD on the basis of relationship to military stressors.  The Board, thus, concludes that an effective date earlier than September 20, 2006, for an award of service connection for PTSD is not warranted. The appeal is denied.

Timeliness of NOD

In a letter dated July 11, 1956, the RO informed the Veteran, in part, that service connection was granted for a left shoulder condition with a noncompensable evaluation.  Following this decision, the Veteran submitted correspondence, date stamped as received by the RO on September 13, 1977, stating that he desired an increased evaluation for his left shoulder.  There was no correspondence prior to that date indicating any desire for an increased evaluation of the left shoulder or dissatisfaction with the evaluation of the June 1956 rating decision.  The 1977 claim was subsequently denied by the RO and by the Board in September 1978 on appeal.

In March 2011, the Veteran filed his initial NOD to the June 1956 rating decision.  As a basis, the Veteran claimed that he had never received the results of that rating decision until March 2011, when he was provided his claims file by the Court.  To this effect, the Veteran indicated that, had he known about the rating decision in 1956, he would have filed a NOD at that time.  As such, the Veteran contends that his first official notice of the June 1956 rating decision occurred in March 2011 and that he should have one year from that date to file a NOD.  The RO issued a letter in October 2012 stating that the March 2011 statement did not qualify as a NOD because it was not timely filed.

The Veteran submitted a NOD as to this determination in March 2013 and the RO issued a statement of the case (SOC) on May 2014, again informing the Veteran that his March 2011 correspondence was not timely filed.  The Veteran filed a substantive appeal in June 2014.

In regard to the Veteran's contention that he was not properly notified of the June 1956 rating decision, the Board notes that the presumption of regularity is controlling in such a determination.  The presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the officials at the RO who were responsible for notifying the Veteran of the results of his rating decision.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89 .

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

The Veteran has argued that the July 11, 1956 rating decision notification was mailed to an incorrect address.  In this regard, the record reflects that a correspondence was first addressed to 6515 Avalon Boulevard, Los Angeles, California.  Writing on the letter indicated that such correspondence was returned as "unclaimed."  It further indicated that the new letter was mailed to 6610-6612 Santa Fe Avenue, Huntington Park, California.  Although the Veteran contends that he never lived at that address, he has not presented any corroborating evidence to dispute it.  Further, there is no indication in the claims file that this second mailing attempt was returned.  The Veteran's mere statements that he did not live at that address or that he did not receive the notification alone without any additional corroboration are insufficient to constitute a rebuttal, and therefore, the burden does not shift.  See Jones, 12 Vet. App. at 102.  Therefore, under the presumption of regularity, it is presumed that the letter arrived at its correct destination and was received by the Veteran. 

Here, there is no dispute that the Veteran submitted a statement dated in March 2011, clearly expressing disagreement with a prior rating decision.  Furthermore, the Veteran himself even contends that this is the first NOD submitted for the June 1956 rating decision.  However, the Board notes that a NOD submitted over half a century later does not meet the requirement to file such intention within one year of the rating decision with which a disagreement is founded.  While the Board is sympathetic to the Veteran's contentions that he never received the initial notification of his June 1956 rating decision, the evidence presented via his statements are not enough to overcome the presumption of regularity and he is, therefore, presumed to have received notice in July 1956.  He would have needed to file a NOD sometime before July 1957 in order to initiate a valid appeal.  As his March 2011 is several decades too late, the Veteran's appeal is denied for want of a timely submission.


ORDER

Entitlement to an effective date earlier than September 20, 2006, for the grant of service connection for PTSD is denied.

The Veteran did not submit a timely NOD to the June 1956 rating decision, therefore, the appeal is denied.






REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain a new VA examination.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Although the most recent VA examination in November 2010 was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran indicated in a February 2011 statement that he had recently been hospitalized after calling 911 in response to a massive panic attack at the Baptist Health Hospital in late 2010, after the November 2010 VA examination.  Furthermore, the Veteran's subsequent treatment records reflect complaints of worsening sleep disturbance.

In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the November 2010 VA examination.  Furthermore, the last VA examination of record is over four years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD.

Additionally, the Board notes that the claims file does not reveal any treatment records from the Baptist Health Hospital dated in 2010, nor does it appear that the RO afforded the Veteran an opportunity to submit or provide authorizations to retrieve such records.  As such, the Veteran should be requested to provide any such records that he may have in his possession from the Baptist Health hospital or provide a signed and dated authorization to retrieve them.

As to the issue of TDIU, the claim being remanded herein is inextricably intertwined with such.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This is because the outcome of the Veteran's increased evaluation claim for PTSD may affect whether he meets the schedular requirements, as the Veteran does not meet such requirements prior to February 2007 as well as whether the findings of any new VA examination show that whether he is capable of obtaining or maintaining gainful employment.  As such, the claim for TDIU is remanded pending the adjudication of the claim for PTSD.  An additional examination for TDIU to determine the effects of the Veteran's service-connected disabilities on his employability may be further warranted depending on the results of the PTSD VA examination and the discretion of the RO.  Irrespective of outcome, the RO should also readjudicate the TDIU claim.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)





Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular the Veteran should be requested to provided records or authorizations for his 2010 treatment at the Baptist Health Hospital.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, provide the Veteran with a VA PTSD examination to determine the current severity of the Veteran's PTSD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should take account of the Veteran's lay statements, to include such statements describing occupational problems and social impairment.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


